SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2015 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria (Exact name of Registrant as specified in its charter) CresudInc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Moreno 877 (C1091AAQ) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso No x CRESUD S.A.C.I.F.y A. (THE “COMPANY”) REPORT ON FORM 6-K Attached is the English translation of the letter datedMarch10, 2015filed with the Comision Nacional de Valores and the Bolsa de Comercio de Buenos Aires. By letter datedMarch 10, 2015 and in reference to theend of the Public Auction Period of the Notes Class XIX and XXissued by the Company,we attach the following financial information missing in the Pricing Supplement datedMarch 3, 2015. Notes Class XIX Amount Issued:ARS187,028,000 Initial Applicable Exchange Rate: ARS 8.7547 1USD Issuance Price: 100.00% face value MixedInterest Rate: Starting with a 27.5% fixed interest rate for the first twelve (12)months from the issuance date, following subsequently a BADLAR+350bps variable interest rate until maturity. Issuance Date:March13, 2015 Maturity Date:September 13, 2016 Interest Installments: Quarterly payments startingJune 15, 2015. Principal Installments:September 13, 2016 Notes Class XX Amount Issued: USD 18,206,853 Initial Applicable Exchange Rate: ARS 8.7547 1USD Issuance Price: 104.0% face value Fixed Interest Rate: 2.5% Issuance Date:March 13, 2015 Maturity Date:March 13, 2017 Interest Installments: Quarterly payments starting June15, 2015. Principal Installments:March 13, 2017. Additionally we report that theCompany recieved orders for almost2.35 times the maximum amount. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria By: /S/ Saúl Zang Saúl Zang Responsible for the Relationship with the Markets March 11, 2015
